 Case: 4:20-cv-01099-PLC Doc. #: 66 Filed: 09/09/21 Page: 1 of 2 PageID #: 433


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 TROY ALAN STILLS,                                )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )             No. 4:20-CV-1099-PLC
                                                  )
 ROBERT SIMPSON, et al.,                          )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the fourth motion of self-represented Plaintiff Troy Alan

Stills to submit discovery. [ECF No. 64]. For the following reasons, the motion will be denied.

       On May 12, 2021, Plaintiff filed a document titled, “Motion to Submit Video – Partial

Discovery – Requesting Service of Video to Defendants.” [ECF No. 55]. Plaintiff stated he was

“notifying the Courts and Defendants that body-cam video footage [would] be sent to the Court”

and asked the Court to accept it as “partial discovery.” On June 24, 2021, the Court denied

Plaintiff’s motion pursuant to Local Rule 3.02(A), which instructs “discovery . . . shall not be filed

with the Court except as exhibits to a motion or memorandum,” and Federal Rule of Civil

Procedure 5(d)(1)(A), which prohibits the filing of discovery material “until [it is] used in the

proceeding.” [ECF No. 59].

       On July 1, 2021, Plaintiff filed two motions to file discovery with the Court. [ECF Nos.

60, 61]. Attached to Plaintiff’s motions were police reports and depositions from his underlying

state criminal case, and a compact disc purporting to depict images of his alleged injuries. On July

13, 2021, the Court denied Plaintiff’s motions to submit evidence and struck the exhibits from the

record. [ECF No. 63]. The Court again cited to Local Rule 3.02(A) and Federal Rule of Civil

Procedure 5(d)(1)(A). Plaintiff was instructed that discovery requests are not to be filed with the
 Case: 4:20-cv-01099-PLC Doc. #: 66 Filed: 09/09/21 Page: 2 of 2 PageID #: 434


Court, but should instead be submitted between the parties. See Local Rule 3.02(A). Self-

represented litigants, such as Plaintiff, must comply with the local and federal rules. See e.g.,

American Inmate Paralegal Assoc. v. Cline, 859 F.2d 59, 61 (8th Cir. 1988 (per curiam) (“Pro se

litigants are not excused from complying with court orders or substantive and procedural laws”);

Clemons v. Lombardi, Case No. 4:13-cv-458-CDP, 2014 WL 409107, at *1 (E.D. Mo. Feb 3, 2014)

(citing Faretta v. California, 422 U.S. 806, 834-35, 834 n. 46 (1975)).

       In the instant motion, Plaintiff again seeks to submit body-cam video footage with the

Court. For the same reasons stated in the May 12, 2021 and July 1, 2021 Orders, Plaintiff’s motion

will be denied.

       Accordingly, after careful consideration,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Submit Evidence is DENIED.

[ECF No. 64].



                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 9th day of September, 2021




                                               -2-
